263 F.3d 1 (1st Cir. 2001)
UNITED STATES OF AMERICA, Appellee,v.JOHN D. BROWN, Defendant, Appellant.
No. 99-2120
UNITED STATES COURT OF APPEALS FOR THE FIRST CIRCUIT
September 18, 2001.

Before Boudin, Chief Judge, Torruella and Selya, Lynch and Lipez, Circuit Judges.

ORDER OF COURT

1
The petition for rehearing en banc is granted and the case is set for argument for the en banc court on December 4, 2001, at the John Joseph Moakley United States Courthouse.  Counsel will be advised of time and courtroom.


2
Both sides may submit within 30 days of the date of this order supplemental briefs not exceeding 30 pages a side, but supplemental briefs are not required, and counsel should be aware that the en banc court will have copies of all prior briefs including copies of the petition for rehearing en banc.  Although the en banc court is free to consider all the issues presented, it is particularly concerned with the question whether a no-knock entry may be justified on the basis of an informant's statement to police that cocaine is being distributed from the premises to be searched, that the informant has observed large quantities of cocaine on the premises on several occasions, including five days before the search, and that the informant has, at some time in the past, seen a firearm on the premises.


3
The Federal Public Defender for Massachusetts is invited to file an amicus brief and to associate on the brief any other interested groups representing defense interests.  The Public Defender's brief is also limited to 30 pages and due on the same schedule as the supplemental briefs referred to above.  The Clerk is directed to send a copy of this order to the Public Defender.


4
In accordance with customary practice, the panel opinion released on June 5, 2001, is withdrawn, and the judgment is vacated.